                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JEFFREY VOGELSBERG,

                              Plaintiff,
        v.
                                                                          ORDER
 YOUNG KIM, CHERYL WATERS, SATINDER
 DHANOA, BRENDA BREDLOW, STEPHANIE
                                                                       17-cv-596-jdp
 WEBSTER, MELISSA BENNET, TENZIN ENDERS,
 JAMES MATTHEWS, CORRECT CARE SOLUTIONS,
 and DANE COUNTY,

                              Defendants.


       The court has received another request for an extension of time, this time from plaintiff

Jeffrey Vogelsberg himself. Dkt. 131. (A previous request came from another prisoner, writing

on behalf of Vogelsberg. Dkt. 129.) Presumably, Vogelsberg’s request crossed in the mail with

the court’s order extending his deadline for responding to the pending summary judgment

motions from December 17 to December 24. See Dkt. 130. In a document that he calls “motion

for assistance,” Vogelsberg says that he can’t finish his summary judgment response because

defendants have raised objections to some of his requests for admission (RFAs). He asks the

court to overrule defendants’ objections, order defendants to file complete responses, and then

give him 15 days from receipt of those responses to file his summary judgment materials.

       Vogelsberg hasn’t provided enough information to the court to determine whether any

of defendants’ objections were improper, so I cannot rule on those objections now. However,

defendants don’t dispute Vogelsberg’s allegations that he just received some of their answers

to his discovery requests a few days ago, well after the 30-day deadline in the federal rules. To

give Vogelsberg adequate time to review those responses and incorporate them into his
summary judgment response, I will extend Vogelsberg’s deadline one last time to January 2,

2020.

        But I will not delay summary judgment briefing so that Vogelsberg can resolve his

discovery dispute. If Vogelsberg believes that defendants are withholding information that he

needs to adequately respond to something in defendants’ summary judgment motions, he

should do the following in his response to those motions: (1) identify the information that

defendants are withholding; (2) explain why defendants’ objection to providing that

information is improper; and (3) explain why he needs that information to defeat the summary

judgment motions.

        I will not grant further extensions of time. Vogelsberg has had many months to prepare

his summary judgment response, and it is past time to bring this case to a resolution. If

Vogelsberg doesn’t file a response by January 2, I will consider defendants’ summary judgment

motions’ without Vogelsberg’s input.



                                           ORDER

        IT IS ORDERED that plaintiff Jeffrey Vogelsberg’s “motion for assistance,” Dkt. 131,

is GRANTED in part. Vogelsberg’s deadline for filing his summary judgment response is

extended to January 2, 2020. Vogelsberg’s motion is DENIED in all other respects.

        Entered December 18, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
